 

EXHIBIT 10.1

 

TWENTy-First AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This TWENTy-First AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of December 28, 2017 (the “Amendment
Closing Date”) by and among Bacterin International, Inc., a Nevada corporation
(the “Borrower”), ROS acquisition offshore lp, a Cayman Islands Exempted Limited
Partnership (“ROS”), ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (“Royalty Opportunities”), and, in their capacity as Guarantors
under the Credit Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), X-SPINE SYSTEMS, INC., an Ohio corporation
(“X-Spine” or the “Additional Delayed Draw Borrower” and, together with the
Borrower, the “Borrowers”) and XTANT MEDICAL, INC., a Delaware corporation
(“Xtant” and, along with Holdings and X-Spine, collectively, the “Guarantors”).

 

WHEREAS, the Borrowers, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016,
that certain Fifth Amendment to the Amended and Restated Credit Agreement, dated
as of August 12, 2016, that certain Sixth Amendment to the Amended and Restated
Credit Agreement, dated as of September 27, 2016, that certain Seventh Amendment
to the Amended and Restated Credit Agreement, dated as of December 31, 2016,
that certain Eighth Amendment to Amended and Restated Credit Agreement, dated as
of January 13, 2017, that certain Ninth Amendment to Amended and Restated Credit
Agreement, dated as of January 31, 2017, that certain Tenth Amendment to Amended
and Restated Credit Agreement, dated as of February 14, 2017, that certain
Eleventh Amendment to Amended and Restated Credit Agreement, dated as of
February 28, 2017, that certain Twelfth Amendment and Waiver to Amended and
Restated Credit Agreement, dated as of March 31, 2017, that certain Thirteenth
Amendment to Amended and Restated Credit Agreement, dated as of April 30, 2017,
that certain Fourteenth Amendment to Amended and Restated Credit Agreement,
dated as of May 11, 2017, that certain Fifteenth Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2017, that certain Sixteenth
Amendment to Amended and Restated Credit Agreement, dated as of July 15, 2017,
that certain Seventeenth Amendment and Waiver to Amended and Restated Credit
Agreement, dated as of August 11, 2017, that certain Eighteenth Amendment to
Amended and Restated Credit Agreement, dated as of September 29, 2017, that
certain Nineteenth Amendment to Amended and Restated Credit Agreement, dated as
of October 31, 2017, that certain Waiver, dated as of November 14, 2017, and
that certain Twentieth Amendment and Waiver to Amended and Restated Credit
Agreement, dated as of November 30, 2017 (the “Credit Agreement”), pursuant to
which (i) ROS and Royalty Opportunities, as Lenders under the Credit Agreement,
have extended credit to the Borrowers on the terms set forth therein and (ii)
each Lender has appointed ROS as the administrative agent (the “Administrative
Agent”) for the Lenders;

 

 

 

 

WHEREAS, the Guarantors and the Administrative Agent entered into an Amended and
Restated Guarantee, dated as of July 31, 2015 and supplemented on September 11,
2015, pursuant to which the Guarantors have agreed to guarantee the Obligations
of the Borrowers under the Credit Agreement;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrowers and
the Administrative Agent (acting on behalf of the Lenders); and

 

WHEREAS, the Borrowers and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.           Amendments to Section 7.1(a). Section 7.1(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a)          as soon as available and in any event within 30 days after the end
of each calendar month, in each case with supporting detail and certified as
complete and correct by the chief financial or accounting Authorized Officer of
the Borrower (subject to normal year-end audit adjustments), for Holdings and
its consolidated Subsidiaries: (i) unaudited reports of the Consolidated EBITDA
and Revenue Base for such calendar month and the Liquidity at the end of such
calendar month and (ii) unaudited reports of (x) the Revenue Base and
Consolidated EBITDA for the period commencing at the end of the previous Fiscal
Year and ending with the end of such calendar month, and including in
comparative form the figures for the corresponding calendar month in, and the
year to date portion of, the immediately preceding Fiscal Year and (y) the
Liquidity for the corresponding calendar month in the preceding Fiscal Year, in
comparative form;”

 

3.           Amendments to Section 3.6. Section 3.6 of the Credit Agreement is
hereby amended by deleting the last sentence from such Section 3.6 in its
entirety and inserting the following as the last sentence thereof:

 

“Notwithstanding the foregoing, interest accrued on the Loans for the Fiscal
Quarters ended on December 31, 2016, March 31, 2017, June 30, 2017, September
30, 2017 and December 31, 2017 and otherwise required to be paid in cash on
January 2, 2017, March 31, 2017, June 30, 2017, October 2, 2017 and January 2,
2018, respectively, shall instead be required to be paid in cash on January 31,
2018, plus interest accrued on such interest from January 2, 2017, March 31,
2017, June 30, 2017, October 2, 2017 and January 2, 2018, as applicable, to the
date of payment thereof at a rate equal to the Applicable Margin plus the higher
of (i) the LIBO Rate for the Fiscal Quarter ended on December 31, 2016, the
Fiscal Quarter ended on March 31, 2017, the Fiscal Quarter ended on June 30,
2017, the Fiscal Quarter ended on September 30, 2017 or the Fiscal Quarter ended
on December 31, 2017, as applicable, and (ii) 1.00%.”

 

 -2- 

 

 

4.           Amendments to Section 8.4(a). Section 8.4(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a)          Minimum Revenue Base. The Revenue Base for any Fiscal Quarter
shall not be less than the amount set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ending  Minimum Revenue Base  September 30, 2015  $17,500,000 
December 31, 2015  $20,000,000  March 31, 2016  $20,000,000  June 30, 2016 
$20,000,000  September 30, 2016  $20,000,000  December 31, 2016  $20,000,000 
March 31, 2017  $20,000,000  June 30, 2017  $20,000,000  September 30, 2017 
$19,500,000  December 31, 2017  $19,000,000  March 31, 2018  $27,500,000  June
30, 2018  $27,500,000  September 30, 2018  $30,000,000  December 31, 2018 
$30,000,000  March 31, 2019  $30,000,000  June 30, 2019  $30,000,000  September
30, 2019  $30,000,000  December 31, 2019  $30,000,000  March 31, 2020 
$30,000,000  June 30, 2020  $30,000,000 

 

5.           Amendments to Section 8.4(b). Section 8.4(b) of the Credit
Agreement is hereby amended by deleting the first two sentences from such
Section 8.4(b) in their entirety and inserting the following as the first two
sentences thereof:

 

“At all times prior to January 31, 2018, the Liquidity shall not be less than
$100,000. At all times after January 31, 2018, the Liquidity shall not be less
than $5,000,000.”

 

6.           Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon receipt by the Borrowers, the Administrative Agent, the
Lenders and the Guarantors of a counterpart signature of the others to this
Amendment duly executed and delivered by each of the Borrowers, the Lenders, the
Administrative Agent and the Guarantors.

 

 -3- 

 

 

7.           Expenses. The Borrowers agree to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 

8.           Representations and Warranties. The Borrowers and the Guarantors
represent and warrant to each Lender as follows:

 

(a)          After giving effect to this Amendment, the representations and
warranties of the Borrowers and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)          Before and after giving effect to this Amendment, no Default or
Event of Default under the Credit Agreement has occurred or will occur or be
continuing.

 

9.           No Implied Amendment or Waiver. Except as expressly set forth in
this Amendment, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

10.         Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWERS,
THE GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE RELEASING PARTIES”)
REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

 

(a)          WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

 -4- 

 

 

(b)          FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE AGENT,
THE LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES (COLLECTIVELY, THE "RELEASED PARTIES"), AND EACH OF THEM,
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS,
OBLIGATIONS, PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED,
LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY,
WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER
HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED
WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME
FROM THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(c)          IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING
PARTIES ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND FOREVER
TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST,
OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR
WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

 

(d)          THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

 

(e)          THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES
THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

 

 -5- 

 

 

11.         Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto  on separate
counterparts, each of such when so executed and delivered shall be an original,
but all of such counterparts shall together constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic mail transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

[Remainder of Page Intentionally Left Blank]

 

 -6- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

        By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief
Executive Officer        

XTANT MEDICAL HOLDINGS, INC.,

(fka: Bacterin International Holdings, Inc.)

as a Guarantor

        By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief
Executive Officer        

X-SPINE SYSTEMS, INC.,

as a Guarantor and the Additional Delayed Draw Borrower

        By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief
Executive Officer        

XTANT MEDICAL, INC.,

as a Guarantor

        By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief
Executive Officer

 

Signature Page to Twenty-First Amendment to A&R Credit Agreement

 

 

 

 

  ROS Acquisition Offshore LP,
as a Lender and as the Administrative Agent       By OrbiMed Advisors LLC,
solely in its   capacity as Investment Manager         By: /s/ W. Carter Neild  
Name: W. Carter Neild   Title: Member         ORBIMED ROYALTY OPPORTUNITIES II,
LP,
as a Lender         By OrbiMed ROF II LLC,   its General Partner   By OrbiMed
Advisors LLC,   its Managing Member         By: /s/ W. Carter Neild   Name: W.
Carter Neild   Title: Member

 

Signature Page to Twenty-First Amendment to A&R Credit Agreement

 

 

